Johnsen, J.,
dissenting.
The deed to the city recites that the conveyance is made *142for a consideration of $7,500, “for which no bond, note, promise to pay or evidence of indebtedness is given or received, but which will be * * * satisfied” by the making of certain specified payments on the part of the city, and that, if any of such payments is not made, the grantor may declare a forfeiture. The majority opinion declares that this is an attempt to create an outright or absolute obligation on the part of the city that would bind future administrations and that would be enforceable by specific performance.
It seems to me that this construction ignores the plain language of the deed. The instrument provides in express terms that the city has made no promise to pay. There is no obligation to which a future council or commission is committed. There is nothing that can be enforced against the city by specific performance. The deed simply reserves a lien upon the property until the grantor shall have received the sum of $7,500. There is no attempt to obligate any one to make the payments upon which the grantor has conditioned the discharge of his lien. Each council or commission is left free to decide whether it desires to pay the sum provided in the deed for any particular year. If any council or commission decides that it is unprofitable or inadvisable to continue the payments, it is free to discontinue them at any time. The practical effect of each annual payment made is simply to continue the city’s right to occupy and use the property for that year.
I have no quarrel with the rules announced in the majority opinion that the acquisition of a public park by a city is a governmental and not a proprietary function, and that, in the exercise of a city’s governmental functions, no council or commission, except where statutory or charter authority exists, can create an obligation binding upon future administrations. These rules, however, do not control the present case, because, as I have< indicated, no obligation of any character was created against future councils or commissions. Obviously, the transaction by which the city took title-to the property was expressly shaped to escape the rule upon which the majority opinion relies. I think it legiti*143mately does escape that rule. The court may not like the method by which the council or commission handled the transaction, but it is not the court’s job to administer the affairs of the city. Nor does the court have the right to say that the city ought not to pay a sum as large as the annual payments provided for in the deed, for the mere use of the property, until the last payment has been made, since that, again, is solely for the council or commission to decide.
The council or commission could, in my opinion, legitimately make a contract that gave each future council or commission the option to pay a certain sum annually for the occupancy and use of park property. The fact that the agreement also contained a provision that, after a certain number of payments had been made, title to the property would be vested unconditionally in the city would not change the legal effect of the situation. No actual obligation would exist against any future council or commission, and any payment made, until the last one provided for had been discharged, would, as I have previously indicated, operate in practical effect to continue or extend the city’s right to occupy and use the premises for a particular year. Since it was within the power of the city council to enter into such a contract, the court would have no right to concern itself about its wisdom or desirability.